DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: 6 and 20.  
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: 4.4 and 20. 
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “7” has been used to designate both roller holder and track feeder.  Also, reference character “4.1” has been used to designate both feed roller and outer cylinder.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claim 6-7 are objected to because of the following informalities:  Claim 7 is identical to claim 6.  Appropriate correction is required canceling either claim 6 or 7.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-13 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-14 of U.S. Patent No. 11,134,623. Although the claims at issue are not identical, they are not patentably distinct from each other because the patented claims are a narrower version of the pending claims except for the auxiliary frames and the tank line.  However, the auxiliary frames of applicant’s invention are merely structure attaching the roller to the arm and as the patented claims claim such a connection, then they would inherently have those auxiliary frame.  As for the tank line, the patented claims, like the pending ones, are directed to a hydraulic system for operating sets of hydraulic motors.  Such a hydraulic system is well known in the art to have lines from a hydraulic pump to the hydraulic motors and thus the motors have inlets and outlets for the fluid to flow through the motors (which is how they operate).  Therefore the hydraulic fluid must flow into and out of this hydraulic system which inherently means there is a tank that contains the hydraulic fluid to pump into the system and thus a tank line for returning the fluid to the tank.  Accordingly, the pending claims are read on by the patented claims.  It is noted that pending claims 2-6 and 9-10 and 13 are respectively identical to patented claim 2-6, 8-9 and 14.  The limitations of pending claims 8, 11 and 12 are presented in patented independent claims 1, 9 and 11.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-7 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. 7,644,580 to Alfthan (580) in view of U.S. Patent Application Publication No. 2005/0098231 to Alftan (231).
Concerning claim 1, 580 discloses a feeding apparatus for a harvester, comprising: 
opposing arms, namely a first arm and a second arm (E1 and E2 in the figure reproduced below), with operating devices, pivoted to a frame, for creating transverse compression; 
two opposing auxiliary frames, namely a first auxiliary frame (E3 in the figure reproduced below) and a second auxiliary frame (E4 in the figure reproduced below), the first auxiliary frame being installed in the first arms and the second auxiliary frame being installed in the second arm;
two opposing feed devices, namely a first feed device (13) and a second feed device (14), the first feed device (13) being installed in the first auxiliary frame (E3) and the second feed device (14) being installed in the second auxiliary frame (E4), the first feed device and the second feed device acting as the only feed devices for feeding a tree through a throat, wherein the feed devices both have an operating state for feeding the tree forward towards the throat, namely forward operating state; 
a first set of hydraulic motors (91, 92) installed in the first auxiliary frame (E3), comprising a first hydraulic motor (91) and a second hydraulic motor (92) both driving the first feed device, thus the first feed device (13) creating a mechanical connection between the first hydraulic motor (91) and the second hydraulic motor (92) of the first feed device, the first hydraulic motor having a first inlet and a first outlet and the second hydraulic motor having a second inlet and a second outlet; 
a second set of hydraulic motors (101, 102) installed in the second auxiliary frame (E4), comprising a third hydraulic motor (101) and a fourth hydraulic motor (102) both driving the second feed device (14), thus the second feed device creating a mechanical connection between the third hydraulic motor and the fourth hydraulic motor of the second feed device, the third hydraulic motor having a third inlet and a third outlet and the fourth hydraulic motor having a fourth inlet and a fourth outlet; 
a tank line (30, 31) for returning pressure-medium from the hydraulic motors to a tank; 
However it does not disclose two parallel pressure-medium lines operating the hydraulic motors, and in each pressure medium line having two hydraulic motors in series, each motor of two being one motor of the opposite feed rollers, the two sets of two hydraulic motors connected in the opposite order in said two pressure-medium lines.
231 discloses a feeding apparatus for a harvester, comprising: 
two feeding devices (¶10, as motor 1 drives a first feeding device and motor 2 drives a second feeding device, as such, 1 and 2 are used below to reference those respective feeding devices)
a first set of hydraulic motors, comprising a first hydraulic motor (E11 in the figure reproduced below) and a second hydraulic motor (E12 in the figure reproduced below) both driving the first feed device, thus the first feed device (1) creating a mechanical connection between the first hydraulic motor (E11) and the second hydraulic motor (E12) of the first feed device, the first hydraulic motor having a first inlet and a first outlet and the second hydraulic motor having a second inlet and a second outlet;
a second set of hydraulic motors comprising a third hydraulic motor (E13 in the figure reproduced below) and a fourth hydraulic motor (E14 in the figure reproduced below) both driving the second feed device (2), thus the second feed device creating a mechanical connection between the third hydraulic motor and the fourth hydraulic motor of the second feed device, the third hydraulic motor having a third inlet and a third outlet and the fourth hydraulic motor having a fourth inlet and a fourth outlet;
a tank line (R1, R2) for returning pressure-medium from the hydraulic motors to a tank;
a first parallel pressure-medium lines (E15 in the figure reproduced below) operating the first hydraulic motors (E11) of the first feed device (1) and the third hydraulic motor (E13) of the second feed device (2), wherein the hydraulic fluid in the forward operating state is fed first to the first inlet of the first hydraulic motor (E11), from the first outlet of the first hydraulic motor to the third inlet of the third hydraulic motor (E13), and from the third outlet of the third hydraulic motor to the tank line (R), when feeding tree, and; 
a second parallel pressure-medium line (E16 in the figure reproduced below) operating the second hydraulic motor (E12) of the first feed device (1) and the fourth hydraulic motor (E14) of the second feed device (2) in series, wherein the hydraulic fluid in the forward operating state is fed first to the fourth inlet of the fourth hydraulic motor, from the fourth outlet of the fourth hydraulic motor to the second inlet of the second hydraulic motor, and from the third outlet of the third hydraulic motor to a tank line (R), when feeding tree.
It would have been obvious to a person of ordinary skill in the art at the time of the invention to replace the hydraulic system of 580 with that of 231 because, as disclosed by 231, this allows for multi-speed feeding of the tree (¶5).
Concerning claim 2, 231, as applied to 580, discloses the first and third hydraulic motors are connected in series are of the same size and of a single capacity as are the second and fourth. 
Concerning claim 3, 580 discloses the width of both feed rollers (13, 14)  is 50-150%, of its diameter. 
Concerning claim 4, while 580 discloses the path of movement of the feed rollers (13, 14) is arranged to be essentially linear, it does not disclose that the maximum linear deviation being 1-6% of the lateral displacement. 
However, it would have been obvious to the skilled artisan at the time of the invention to construct the apparatus of 580 such that the maximum linear deviation being 1-6% of the lateral displacement as such determination would result during routine engineering practices and experimentation.  Accordingly, it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233 (CCPA 1955).  It is well known in the art that such deviations cause issues when moving the tree (especially for removing branches) and as such it is a result effective variable which the manufacturer would always want to be as close to 0% as possible.
Concerning claim 5, 580 discloses the arms (E1 and E2) carrying the said first and second feed roller respectively are trapezium arms. 
Concerning claims 6 and 7, 580 does not disclose the diameter of the feed rollers (13, 14).  
However, it would have been obvious to the skilled artisan at the time of the invention to construct the apparatus of 580 such that the diameter of the feed roller is 30-120 cm as such determination would result during routine engineering practices and experimentation.  Accordingly, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device.  Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984).
Concerning claim 13, 580 in view of 231 discloses a harvester, which includes: a frame (E5 in the figure reproduced below) with suspension devices (E6 in the figure reproduced below), being in the longitudinal direction of the frame; 
stripping blades (E7 in the figure reproduced below) pivoted to the frame (E5), with operating devices (inherently disclosed), for compressing the stripping blades (E7) transversely in order to form a throat, characterized in that it includes; and a feeding apparatus according to claim 1.

    PNG
    media_image1.png
    814
    962
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    316
    424
    media_image2.png
    Greyscale

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Matthew Katcoff whose telephone number is (571)270-1415. The examiner can normally be reached M-Th: 8-4, Fri: Flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shelley Self can be reached on (571) 272-4524. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Matthew Katcoff/           Primary Examiner, Art Unit 3725                                                                                                                                                                                             
12/01/2022